Exhibit 10.18

FIRST AMENDMENT TO LEASE

THIS FIRST AMENDMENT TO LEASE (this “First Amendment”) is made and entered into
to be effective as of September 16, 2009, by and between CREA SPEAR STREET
TERRACE LLC, a Delaware limited liability company (“Landlord”), through its
agent CORNERSTONE REAL ESTATE ADVISERS, LLC, a Delaware limited liability
company, and MEDIVATION, INC., a Delaware corporation (“Tenant”).

R E C I T A L S

A. Tenant is the tenant under the Office Lease dated April 18, 2007, between
Landlord and Tenant (the “Current Lease”) with respect to the lease of Suite 300
(the “Original Premises”) in the building located at 201 Spear Street, San
Francisco, California 94105 (the “Building”), as more particularly described in
the Lease.

B. Landlord and Tenant desire to amend the Current Lease to, among other things,
expand the Original Premises, adjust the Monthly Rent and make other related
adjustments, all as more particularly set forth herein. The Current Lease, as
amended hereby, shall be referred to herein as the “Lease.” Initially
capitalized terms used and not defined herein shall have the meanings ascribed
to such terms in the Current Lease.

AGREEMENT

1. Lease and Delivery of Expansion Space. Subject to the terms and conditions
hereof, effective on the Expansion Commencement Date (defined below), the
“Expansion Space” depicted on the attached Exhibit A shall become part of the
“Premises” under the Lease for all purposes, and all provisions of the Lease
shall apply thereto unless specified to the contrary herein. The Expansion
Commencement Date shall be the date, estimated to be October 15, 2009
(“Estimated Expansion Commencement Date”), on which Landlord tenders possession
of the Expansion Space to Tenant with Landlord’s Work substantially completed
pursuant to Section 8 below. The Expansion Space consists of approximately 3,672
rentable square feet located on the 16th Floor of the Building and the Premises,
with the addition of the Expansion Space, shall consist of a total of 20,264
rentable square feet, as measured in accordance with BOMA.

2. Early Entry. Tenant shall have access to the Expansion Space no later than
two (2) weeks prior to the Estimated Expansion Commencement Date for purposes of
installing Tenant’s furniture, fixtures, equipment and telephone and date lines;
provided, however, that such early access by Tenant shall not interfere with, or
delay, the work of Landlord’s contractor in completing Landlord’s Work. During
any period Tenant is permitted to enter the Expansion Space prior to the
Expansion Space Commencement Date, Tenant will comply with and observe all Laws,
safety rules and procedures, and comply with, and be bound by, all terms and
conditions of the Lease. Landlord’s consent to such early access is conditioned
upon Landlord’s receipt of Tenant’s certificate of insurance for the Expansion
Space pursuant to Article 8 of the Current Lease. Tenant’s employees,
contractors and suppliers shall perform their work in the Expansion Space at
such time and in such locations as are designated by Landlord’s contractor.

 

1



--------------------------------------------------------------------------------

3. Expansion Space Term. The Lease term for the Expansion Space (the “Expansion
Space Term”) shall commence on the Expansion Commencement Date and terminate on
July 31, 2012.

4. Expansion Space Rent. Commencing on the Expansion Commencement Date, and in
addition to the Monthly Rent for the Original Premises, Tenant shall pay to
Landlord the Monthly Expansion Space Rent for the Expansion Space in the
following amount:

 

Calendar Months Following

Expansion Commencement

Date

   Annual Rate Per Rentable
Square Foot of the  Expansion
Space      Monthly Expansion Space
Rent  

Months 1 – 2

   $ 0.00       $ 0.00   

Months 3 – 12

   $ 29.00       $ 8,874.00   

Months 13 – 24

   $ 30.00       $ 9,180.00   

Months 25 – 36

   $ 31.00       $ 9,486.00   

If the Expansion Commencement Date shall occur on a day other than the first day
of a calendar month, then notwithstanding the foregoing schedule of Monthly
Expansion Space Rent, Tenant’s period of rent free occupancy shall be the first
sixty (60) days of the Expansion Space Term (the “Free Rent Period”), and then
Tenant shall pay, at the end of the Free Rent Period, the Monthly Expansion
Space Rent for the period between the end of the Free Rent Period and the first
day of the next calendar month prorated on a per diem basis based on Monthly
Expansion Space Rent for the next calendar month.

5. Tenant’s Pro Rata Share, Operating Expense and Tax Base for the Expansion
Space. In addition to Tenant’s continuing obligations to pay Tenant’s Pro Rata
Share of Taxes and Operating Expenses for the Original Premises as provided in
the Current Lease, Tenant shall pay to Landlord during each Lease Year following
the Expansion Commencement Date, as Additional Rent for the Expansion Space
(which shall be due concurrently with Monthly Rent for the Expansion Space),
1.49% (3,672/246,563) of any projected increases in the Taxes and Operating
Expenses for the applicable Lease Year, in excess of the Taxes and Operating
Expenses for the calendar year 2010, as the Tenant’s Pro Rata Share of such
increases in Taxes and Operating Expenses.

6. Landlord’s Work. Landlord shall, at its expense, repaint the painted surfaces
and replace the carpeting (“Landlord’s Work”) in the Expansion Space in a good
and workmanlike manner using Landlord’s Building standard paint and carpet as
selected by Tenant. Landlord shall use commercially reasonable efforts to
substantially complete Landlord’s Work on or before October 15, 2009. Any
additional alterations or improvements to the Expansion Space desired by Tenant
shall be at Tenant’s sole cost and shall be subject to Landlord’s prior
approval, which shall not be unreasonably withheld or delayed, and to the
applicable requirements of the Lease.

 

2



--------------------------------------------------------------------------------

7. Right of Termination. Tenant shall have the option (“Termination Option”) to
terminate this Lease with respect to all, but not less than all, of the
Expansion Space, effective on the 90th day (the “Termination Date”) following
the delivery to Landlord of a written notice of termination, accompanied by a
payment to Landlord of the Cancellation Fee described below. The Cancellation
Fee shall be in addition to any rent then due under the Lease. The “Cancellation
Fee” shall be the unamortized value as of the Termination Date of the costs of
the brokerage commissions and the Landlord’s Work (less the costs of the
carpeting) (“Concessions”) with respect to the Expansion Space, where the
Concessions are fully amortized in equal monthly installments at 8% per annum
over 3 years. Tenant’s right to the Termination Option is subject to Tenant not
being in default under the Lease either on the date that Tenant exercises the
Termination Option, or unless waived in writing by Landlord, on the Termination
Date.

If Tenant timely and properly exercises the Termination Option, (a) all Rent
owing under the Lease for the Expansion Space shall be paid through and
apportioned as of the Termination Date (in addition to payment by Tenant of the
Cancellation Fee); (b) neither party shall have any rights, estates, liabilities
or obligations under the Lease for the Expansion Space for the period first
accruing after the Termination Date, except those which, by the provisions of
the Lease, expressly survive the expiration or termination of the Term of the
Lease (specifically including, without limitation, the obligation to make a
final reconciliation of Additional Rent owing for the calendar year during which
the Termination Date occurs); (c) Tenant shall surrender and vacate the
Expansion Space and deliver possession thereof to Landlord on or before the
Termination Date in the condition required under this Lease for surrender of the
Premises; and (d) Landlord and Tenant shall enter into a written agreement
reflecting the termination of the Lease as to the Expansion Space upon the terms
provided for herein, which agreement shall be executed within thirty (30) days
after Tenant exercises the Termination Option. The Termination Option is
personal to Tenant and will be null and void in the event of any assignment of
the Lease or sublease of the Premises, or any part thereof.

In the event Tenant timely and properly exercises the Termination Option solely
to lease another space within the Building which consists of more rentable
square footage than the Expansion Space, and within six (6) months enters into
an amendment to the Lease with Landlord to do so, Landlord shall return the
Cancellation Fee to Tenant.

8. Security Deposit. Tenant shall not be required to increase the amount of the
Letter of Credit held by to Landlord pursuant to Article 23 of the Current Lease
or provide a security deposit applicable to the Expansion Space; provided,
however, that in the event the financial institution which issued the initial
Letter of Credit is declared insolvent by the Federal Deposit Insurance
Corporation or is otherwise closed for any reason, Tenant agrees and
acknowledges that Tenant shall immediately provide a substitute Letter of Credit
subject to the provisions of Article 23 of the Current Lease and from a
financial institution acceptable to the Landlord, in Landlord’s sole discretion.

9. Brokers. Tenant and Landlord each represent and warrant to the other that it
has had no dealings with any person, firm, broker or finder, except for Jones
Lang LaSalle and The CAC Group (collectively, the “Brokers”), in connection with
the negotiation of this First Amendment and the consummation of the transaction
contemplated hereby, and that no broker or

 

3



--------------------------------------------------------------------------------

other person, firm or entity is entitled to any commission or finder’s fee in
connection with said transaction, other than a fee payable by Landlord to the
Brokers pursuant to a separate agreement between Landlord and Brokers. Tenant
and Landlord do each hereby agree to indemnify, protect, defend and hold the
other harmless from and against liability for compensation or charges which may
be claimed by any such unnamed broker, finder or other similar party by reason
of any dealings or actions of the indemnifying party, including any costs,
expenses, attorney fees reasonably incurred with respect thereto.

10. Reaffirmation. Tenant reaffirms its obligations under the Current Lease and
acknowledges that to its actual knowledge it has no claim, offset or defense
with respect to the payment of sums due under the Current Lease.

11. Full Force and Effect; Conflict with Lease; Integration. Except as amended
hereby, the Current Lease remains in full force and effect in accordance with
its terms. In the event of any conflict between the provisions of the Current
Lease and this First Amendment, the provisions of this First Amendment shall
control. The Current Lease, as amended by this First Amendment: (a) integrates
all the terms and conditions mentioned in or incidental to the Lease;
(b) supersedes all oral negotiations and prior and other writings with respect
to its subject matter; and (c) is intended by the parties as the final
expression of the agreement with respect to the terms and conditions set forth
therein and as the complete and exclusive statement of the terms agreed to by
the parties.

12. Miscellaneous. This First Amendment shall be governed by California law.
This First Amendment may be executed in counterparts, and all counterparts shall
constitute but one and the same document.

[Signature Page Follows]

 

4



--------------------------------------------------------------------------------

SIGNATURE PAGE

TO

FIRST AMENDMENT TO LEASE

IN WITNESS WHEREOF, Landlord and Tenant have executed this First Amendment as of
the day first written above.

 

LANDLORD:  

CREA SPEAR STREET TERRACE LLC,

a Delaware limited liability company

  By:  

Cornerstone Real Estate Advisers LLC,

a Delaware limited liability company

its authorized agent

    By:  

/s/ Mark Knapp

          Mark Knapp, Vice President TENANT:  

MEDIVATION, INC.,

a Delaware corporation

  By:  

/s/ C. Patrick Machado

  Name:  

C. Patrick Machado

  Its:  

CFO

  By:  

 

  Name:  

 

  Its:  

 

 

5



--------------------------------------------------------------------------------

EXHIBIT A

Depiction of Expansion Space

LOGO [g161521g41f57.jpg]

 

6